Citation Nr: 1207585	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-33 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, depressive disorder, and anxiety with psychotic features.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active duty from February 5, 1974, to February 19, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran seeks service connection for an acquired psychiatric disorder.  In this regard, the Board notes that the VA and private treatment records indicate that he has been diagnosed with dysthymic disorder, depressive disorder, and anxiety with psychotic features during the appellate period.  The Veteran, in a statement dated in April 2006, asserted that he had bipolar disorder, suicide disorder, old timer's disorder, psychoneurotic disorder, and schizophrenia.  A June 2006 VA vocational intake assessment form indicates that the Veteran reported a history of bipolar disorder and psychoneurotic depression.  However, his treatment records available to the Board do not contain clinical evidence of such diagnosis.  In any event, the Board is cognizant that United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's claim has been captioned as shown on the first page of this decision to reflect the inclusion of all currently diagnosed acquired psychiatric disorders, to include his currently diagnosed dysthymic disorder, depressive disorder, and anxiety with psychotic features.

The Board observes that, in his October 2008 substantive appeal (VA Form 9), the Veteran indicated that he wished to appear at a hearing before a Veterans Law Judge sitting at the RO.  However, in September 2011, he indicated that he was withdrawing his request for a hearing and wished for his appeal to be decided upon the evidence of record.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As an initial matter, the Board notes that the most recent VA treatment records associated with the claims file are dated in June 2008.  There is no indication that the Veteran has ceased VA treatment.  Furthermore, in May 2011 statement, he reported continued treatment at the Dublin and Augusta, Georgia, VA Medical Centers.  Also, at the time of the Veteran's May 2006 claim of entitlement to service connection for depression, he indicated that was in receipt of disability benefits from the Office of Workers' Compensation (OWCP), formerly the U.S. Bureau of Employees Compensation, related to a claim filed in January 1989.  However, the Veteran did not note the disability for which the disability benefits were granted.  To date, it does not appear that the Agency of Original Jurisdiction (AOJ) inquired further as to whether any records from the OWCP were relevant to the present appeal, or obtained such records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's January 1974 Report of Medical Examination, conducted for the purpose of entry into service, is silent for any psychiatric abnormalities.  His Report of Medical History, dated at that time and completed by the Veteran, indicates that he denied prior depression or excessive worry, or nervous trouble of any sort.  Service treatment records indicate that he was hospitalized during service and admitted for medical board processing.  A February 13, 1974, Narrative Summary indicates that the Veteran encountered immediate stress on entering the Army and reacted adversely to large numbers of people and to small enclosed areas.  He was diagnosed with inadequate personality, chronic, severe; manifested by limited social skills, chronic anxiety related to interpersonal relationships in his unit, low level of adaptability and general lack of emotional stamina.  A February 12, 1974, Disposition Form indicates that the Veteran requested discharge from service for physical reasons which existed prior to his enlistment, and that he had a nervous condition known to him for approximately four years prior to enlistment.  A February 12, 1974, Medical Board Proceedings indicates that the Veteran's inadequate personality existed prior to service and was not caused incident to service or aggravated by active duty. 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306 (2011). 

Further, the Board notes that generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011). However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

The Veteran has not yet been afforded a VA examination and a number of questions remain as to whether service connection is warranted for any current acquired psychiatric disorder.  Specifically, it remains unclear to the Board the precise diagnosis of any acquired psychiatric disorder; whether there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed entry into service and was aggravated by service; whether an acquired psychiatric disorder is directly related to service; or whether the Veteran's inadequate personality was aggravated by a superimposed injury during service that resulted in additional disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the Veteran should be afforded a VA examination in order to determine the current nature and etiology of his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his updated VA treatment records maintained by the VA Medical Centers in Dublin and Augusta, Georgia, dated from June 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain and associate with the Veteran's claims file all relevant records related to his OWCP disability benefits claim, to include any treatment records upon which OWCP based its decision.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination.  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria and offer an opinion as to the following for each currently diagnosed acquired psychiatric disorder: 

(a) Did any currently diagnosed acquired psychiatric disorder clearly and unmistakably pre-exist the Veteran's entry into service? 

(i) If so, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in severity of the Veteran's pre-existing acquired psychiatric disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

(ii) If not, is it at least as likely as not that the Veteran's acquired psychiatric disorder is casually related to any incident of service, to include his in-service psychiatric treatment and complaints? 

(b) Is it at least as likely as not that the Veteran's inadequate personality was subject to, or aggravated by, a superimposed injury during service that resulted in additional disability?

The claims file should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his acquired psychiatric disorder and the continuity of symptomatology since service.  The rationale for any opinion offered should be provided.  The examiner should fully articulate a sound reasoning for all conclusions made.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


